Citation Nr: 0602319	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  99-20 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in October 1998 by the 
Huntington, West Virginia RO, and March 1999 by the New York, 
New York RO, both of which denied service connection for 
PTSD.

In June 2002, the Board ordered further development.  
Thereafter, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  In July 2003 and July 2004, the Board remanded 
the veteran's claim to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


FINDING OF FACT

The evidence does not show that the veteran currently has 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The August 1999 statement of the case, July 2003, October 
2005 and November 2005 supplemental statements of the case, 
and May 1998, June 1998, July 1998, October 2002, February 
2003, April 2003, October 2003, July 2004, and January 2005 
letters from the RO, gave the veteran notice of the evidence 
necessary to substantiate his claim on appeal.  

The evidence development letters dated in June 1998, October 
2002, February 2003, April 2003, July 2004, and January 2005 
also advised the veteran of what evidence he was responsible 
for providing and what evidence VA would undertake to obtain.  

The July 2004 letter told the veteran that if he had evidence 
in his possession that would support his claim, he should 
send it to VA.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations.

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor was related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of the his service, the veteran's lay testimony alone could 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. §§ 3.304(f), 4.125 (2005) (requiring PTSD diagnoses 
to conform to the criteria in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)); see also 
38 U.S.C.A. § 1154(b) (West 2002).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In this case, the veteran contends that he currently has 
PTSD, as the result of stressors associated with training in 
service.

A September 1990 private medical report from S.V. Ambrosino, 
M.D., shows the first diagnosis of PTSD.  It was noted that 
the veteran reported his anxiety began in 1977 when both he 
and a fellow employee were trapped behind a steel door in a 
basement utility room.  He stated that eventually the door 
was kicked open, but from that time forward he suffered from 
severe phobic anxiety.  

He also reported that in November 1988 he was trapped alone 
in a dark store room and this aggravated his phobic 
condition.  At the time of the examination, the doctor 
reported that the veteran still suffered from generalized 
persistent anxiety associated with phobic and panic attacks 
but his final diagnosis was PTSD which presented itself in 
the form of psychoneurosis.

Treatment records from Dr. Ambrosino, dated from 1996 to 2002 
show that in March 1996, the veteran reported that his 
brother-in-law "had set him to thinking that he was a 
'victim' of the U.S.N.-throwing him into a pool."  It was 
added that he did well in the Navy and worked well for 30 
years.  In April 1997, he expressed a desire to explore how 
the Navy had caused his phobic reaction.  In August 1998 he 
related how a snow storm in 1996 had caused him to relive the 
dread of drowning experienced in the Navy.

In a July 1998 stressor letter the veteran related that when 
he was in boot camp he was required to attend swimming 
classes every night for 10 weeks.  He did not know how to 
swim and was forced to jump off a 20 foot tower and swim to 
the other end of the pool.  He reported that he was 
traumatized by the terrible times he experienced in the pool.

A VA examination dated in July 1998 concluded that the 
veteran had severe psychiatric problems and referred him to 
the mental health clinic.

A July 1998 PTSD VA examination report notes the examiner 
reviewed a September 1990 record from Dr. Ambrosino.  
Additionally, the examiner completed an examination of the 
veteran including mental status examination.  The diagnosis 
was panic disorder with agoraphobia.  The examiner opined 
after reviewing the medical record from Dr. Ambrosino, that 
it did not support a diagnosis of PTSD.  

A September 1998 statement from Dr. Ambrosino was essentially 
identical to his September 1990 statement with the exception 
of the report of an additional stressor, that being the 
veteran's experience in boot camp when as a non-swimmer he 
was required to jump into a 20 foot tower into 12 feet of 
water.  The diagnosis was PTSD and the physician opined that 
there appeared to be a sufficient cause and effect 
relationship between the veteran's "experience in boot 
camp" and his "phobic life."

VA sought supporting evidence from the service department.  
The service department sent personnel records for another 
veteran who underwent training at the same facility in the 
same year as the veteran.  These show that the training 
involved passing a swimming test.  The test included jumping 
or diving from a height of nine feet ability to swim for a 
minimum period of time and the ability to swim under water 
for certain distances.

A March 2003 VA examination report notes that the examiner 
reviewed the veteran's entire claims folder.  Upon 
examination, the veteran reiterated his previous stressors.  
He reported that he limited his activities and travel because 
he feared experiencing a panic attack.

Psychological testing, which included CAPS scoring 
guidelines, and Minnesota Multiphasic Personality Inventory 
(MMPI), were interpreted as not consistent with a diagnosis 
of PTSD.

The Axis I diagnosis was panic disorder with agoraphobia.  
The examiner opined that the veteran's phobic avoidance was 
related to events which occurred during his civilian life, 
and not during service.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).   

Although Dr. Ambrosino has reported a diagnosis of PTSD; but 
he did not conduct testing, review the claims folder or other 
contemporaneous records, and did not discuss how the veteran 
met the DSM-IV criteria for that diagnosis.  His treatment 
records do not make any specific mention of PTSD, but focus 
on anxiety and phobic behavior.

VA examiners did review the claims folder, conduct testing 
and discuss the DSM-IV criteria.  The examination reports 
contain a great deal more information and detail than Dr. 
Ambrosino's letters or treatment records.  

For these reasons the VA examination reports have greater 
probative weight than the private medical reports.  

The Board acknowledges the veteran's own statements 
contending that he has PTSD.  However, as a lay person, he is 
not competent to provide a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against finding a 
current diagnosis of PTSD, the veteran's claim must be 
denied.  38 C.F.R. § 3.304(f) (2005).  As the preponderance 
of the evidence is against the veteran's claim, the doctrine 
of reasonable doubt is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


